    Case 3:21-cv-00096-B-BH Document 12 Filed 04/13/21                               Page 1 of 1 PageID 122



                                   UNITED STATES DISTRICT COURT
                                    NORTHERN DISTRICT OF TEXAS
                                         DALLAS DIVISION

JOSEPH DINGLER,                                              )
                                                             )
                    Plaintiff,                               )
vs.                                                          )    No. 3:21-CV-0096-B (BH)
                                                             )
STEPHANI WOODWARD,                                           )
          Defendant.                                         )    Referred to U.S. Magistrate Judge1

                  ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                      OF THE UNITED STATES MAGISTRATE JUDGE

           After reviewing all relevant matters of record in this case, including the Findings, Conclu-

sions, and Recommendation of the United States Magistrate Judge and any objections thereto, in

accordance with 28 U.S.C. § 636(b)(1), the Court is of the opinion that the Findings and Conclu-

sions of the Magistrate Judge are correct and they are accepted as the Findings and Conclusions of

the Court. The case will be dismissed by separate judgment for failure to prosecute or follow orders

of the Court.

           SIGNED this13th day of April, 2021.



                                                         _________________________________
                                                         JANE J. BOYLE
                                                         UNITED STATES DISTRICT JUDGE




1
    By Special Order No. 3-251, this pro se civil rights case has been automatically referred for judicial screening.
